Citation Nr: 1455224	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-33 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disorder, to include a scalp disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.

The issue of entitlement to service connection for a skin disorder, to include a scalp disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral flat feet (pes planus) disorder was noted upon pre-induction and induction examinations.

2.  Bilateral pes planus was not permanently worsened as a result of service. 

3.  The Veteran has not been diagnosed with bilateral hearing loss for VA purposes. 

4.  The Veteran's tinnitus is not etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

2.  Bilateral hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 

3.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Flat Feet

The Veteran is seeking service connection for bilateral pes planus.  While he concedes that he had bilateral pes planus prior to service, he contends that active service aggravated the disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's January 1964 pre-induction and April 1966 induction examinations noted abnormal feet and asymptomatic bilateral pes planus to the 3rd degree.  Accordingly, the presumption of soundness does not attach.  The Veteran was not in sound condition when examined, accepted, and enrolled into service, but had asymptomatic bilateral pes planus noted on the induction examination report.  Therefore, bilateral pes planus did not result from a disease or injury incurred service.  The only VA benefit that can be awarded is for aggravation of bilateral pes planus.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Furthermore, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A July 1967 service treatment record noted a complaint for a sore ankle, and the Veteran reported that he could not walk when he woke up that morning.  The author of this record noted that the Veteran had bilateral pes planus and referred him to the orthopedic clinic, which also noted the presence of bilateral flat feet and provided him with arch supporters.  

While the Veteran clearly had complaints related to pes planus, this complaint was a temporary or intermittent flare-up that appears to have improved with treatment, namely, the use of arch supporters.  This finding is supported by a lack of additional complaints related to his feet in service, and by the April 1968 separation examination's notation that the Veteran had normal feet, which can be reasonably interpreted to mean that bilateral pes planus was asymptomatic at the time of examination.  Furthermore, he reported that he did not have trouble with his feet in the April 1968 Report of Medical History.  Thus, at separation, bilateral pes planus was no more disabling than it was at entrance into service. 

The Veteran filed a claim for benefits in June 2007, where he alleged a claim for "flat feet (aggravation)," thus contending that his bilateral pes planus was aggravated by service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, distinguishing an in-service exacerbation of symptoms from a true worsening of pes planus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  His assertions are therefore not competent evidence of worsening or aggravation.  

Moreover, the threshold issue is not whether bilateral pes planus is worse subsequent to service (the claim was not filed until nearly 40 years after discharge) but whether the preexisting disorder was aggravated during service.  Given the absence of complaints at induction, a single complaint in service, and an absence of complaints at discharge, the evidence does not support a finding of aggravation.

In the alternative, the Veteran contended that his flat feet were caused by boots that were issued to him during boot camp.  As mentioned above, he was not in sound condition when he entered service, but had asymptomatic bilateral pes planus, which was noted on the induction examination report.  Therefore, any activity during service, such as wearing boots issued by the Army, could not cause his bilateral pes planus on a direct basis because his disorder preexisted service.  

As the Veteran has not met the burden of establishing a worsening of the bilateral pes planus in service, there is no presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  He also bears the burden of establishing that his foot disability was aggravated by service.  The Board finds that this burden has not been met.  Accordingly, the Board concludes that service connection for aggravation of pes planus is not warranted.  

Therefore, as the preponderance of the evidence is against a showing of aggravation of bilateral pes planus, the benefit of the doubt doctrine does not apply, and the appeal is denied. 


Bilateral Hearing Loss and Tinnitus

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).

Sensorineural bilateral hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  See id.  In contrast, tinnitus is not a chronic condition under 38 C.F.R. § 3.303(b) and that issue will be adjudicated using the general principles of service connection. 

Service connection may also be established with certain chronic diseases, including bilateral hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within 1 year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD-214 shows he served as a wheel vehicle mechanic in service.  The audiometric results from the April 1966 induction examination and the April 1968 separation examination do not show that he had hearing loss for VA purposes, and he noted in his induction and separation reports of medical history that he did not have hearing loss.  Furthermore, there is no evidence of record showing complaints related to hearing loss while in service, nor is there evidence showing that hearing loss manifested itself to a compensable degree within 1 year from the date of separation.  Thus, the Board determines that service connection for bilateral hearing loss on a presumptive basis is not warranted.

The Veteran did not file claims for hearing loss and tinnitus until June 2007, nearly 4 decades after separating from service.  In conjunction with these claims, he underwent a VA examination in July 2009 where the audiologic test results showed normal hearing for rating purposes in both ears.  The examiner also reported that the Veteran had normal middle ear pressure and static compliance, in both ears.  

After reviewing the Veteran's claims file, the examiner reasoned that upon both induction and separation from active service, the Veteran was found to have normal hearing at all test frequencies, bilaterally.  She further stated that his hearing for rating purposes was currently normal as well, and that it was not likely that in-service noise exposure caused any hearing loss.  Furthermore, she stated that due to the timeframe of onset, tinnitus was not due to noise exposure.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorders and had sufficient facts and data on which to base her conclusions.  Therefore, the Board finds the VA examiner's opinions to be of great probative value.

The Board finds that service connection is not warranted for any hearing loss disorder because the Veteran does not presently have hearing loss for VA purposes as shown by audiological test results during the July 2009 VA examination.  See 38 C.F.R. § 3.385.  While his military occupational specialty (MOS) as a wheel vehicle mechanic could possibly indicate in-service noise exposure, this does not help satisfy the causal relationship requirement of service connection as he does not have a current hearing loss disability.  At any rate, the July 2009 VA examiner provided a negative nexus opinion on the subject; thus, further demonstrating that service connection for hearing loss is not warranted. 

In regard to the claim to service connection for tinnitus, the Board notes that the Veteran contends that tinnitus is either directly or indirectly related to service; however, these statements do not mention when tinnitus began.  While he is competent to state what symptoms he feels, such as ringing in the ears, the etiology of tinnitus is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this disorder.

The evidence includes a competent opinion from the July 2009 VA examiner who opined that tinnitus is not likely due to in-service noise exposure due to the timeframe of its onset.  As previously stated, the Veteran did not file a claim for this disorder for nearly 40 years since separation from service.  Furthermore, the service treatment records do not show complaints of tinnitus, nor does the evidence include any clinical documents showing complaints or presence of tinnitus after service.  Thus, the Board finds that the weight of the evidence does not support that tinnitus was due to service.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against claims to service connection for hearing loss and tinnitus.  Thus, the benefit of the doubt doctrine does not apply and the appeals are denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2007 and he acknowledged receipt of the letter through a response received by the Board in the same month.  The letter fully addressed the notice elements and advised him of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed him of how VA determined disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The letter accordingly addressed all notice elements and predated the initial adjudications by the RO in April 2008.  As such, the duty to notify has been met.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  The RO associated the service treatment records, lay statements, and VA treatment records with the claims file.  

The Veteran was also afforded a VA examination in July 2009 to assist in determining the nature and etiology of his hearing disorders.  As discussed in detail above, the July 2009 VA examination is found to be adequate in addressing the necessary questions to be answered regarding the Veteran's disorders.  The opinions rendered following the examination were made in connection with review of the claims folder, interview of the Veteran, and physical examination.  The opinions provided were factually accurate, fully articulated, and provided sound reasoning for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral flat feet is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is needed prior to final adjudication of the Veteran's claim to service connection for a skin disorder, to include a scalp disorder.  

The Veteran's service treatment records show treatment for a skin disorder.  An August 2007 nurse's report noted that the Veteran had a rash of the lower abdomen, and he has stated that his skin disorder is related to service.  As a skin disorder was noted in service and a skin rash was noted in 2007, a medical opinion is needed to determine if there is a relationship between the two.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any VA medical records pertinent to the Veteran's claim for a skin disorder, to include a scalp disorder, since October 2007.

2.  Schedule the Veteran for an examination to address whether any current skin disorder, to include a scalp disorder, is related to service.  After reviewing the entire claims file (particularly the 1966 reference to scaly patches on the face and the August 2007 note regarding a rash of the lower abdomen), the examiner is asked to offer an opinion of whether any current skin disorder, if present, is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to any in-service skin disorder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

3.  After completing all indicated developments, readjudicate the claim to service connection for a skin disorder, to include a scalp disorder, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and he should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


